Citation Nr: 1758040	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a right shoulder rotator cuff tear.

2.  Entitlement to service connection for a back disability, to include as secondary to a right shoulder rotator cuff tear or a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1983 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO); the hearing transcript is of record.

In his substantive appeal (via VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for September 2011; however, the Veteran failed to appear.  He has not subsequently shown good cause for the failure to appear or requested a new hearing.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal was remanded by the Board in February 2012, June 2014, and September 2016.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2016 decision, the Board remanded this appeal for further development.  The final remand directive instructed that the claims be readjudicated after the requested development was completed and, if any benefit sought remained denied, a supplemental statement of the case be issued.  Upon review of the record, the Board finds that the requested development has been completed; however, the claims were not readjudicated.  Remand is required for the issuance of a supplemental statement of the case.  Stegall v. West, 11 Vet. App. 268 (1998); see 38 C.F.R. § 19.31(b).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal.  If any benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




